PER CURIAM.
Appellant sought a writ of mandamus from the circuit court for the return of property he claims was improperly withheld from him after he transferred between prison institutions. The circuit court denied the petition without issuing an alternative writ. We find appellant’s attempts to rely on his constitutional rights to due process and access to the courts to be misplaced. We disagree with the appellee, however, that Title 33 of the Florida Administrative Code does not afford appellant a right to his property insofar as it is authorized and he has storage space available. Accordingly, the appealed order is reversed in part, and we remand for further proceedings. The lower court is directed to issue an alternative writ with respect to the second issue of appellant’s petition consistent with this opinion.
AFFIRMED in part; REVERSED in part; and REMANDED.
PETERSON, C.J., and GRIFFIN and ANTOON, JJ., concur.